Citation Nr: 1749579	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO. 14-05 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left eye toxoplasmosis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 2001 to August 2001, March 2003 to March 2004, and May 2007 to July 2008. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2017. A transcript of the hearing has been associated with the claims file.

The Board finds that additional remand is required to the Agency of Original Jurisdiction (AOJ), as a VA examination is required to determine the nature and etiology of the Veteran's left eye toxoplasmosis. Accordingly, the Board REMANDS this case for further evidentiary development and adjudication. 


REMAND

The Board finds that additional development is needed before the Veteran's claim can be decided, as a VA examination is required in order to determine the nature and etiology of the Veteran's left eye toxoplasmosis. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

At the June 2017 hearing, the Veteran alleged that he contracted toxoplasmosis in service as he had to drive and walk through open sewers while stationed in Iraq. He also reported that he was hit in the face with excrement thrown at him. He stated that he began having symptoms while still in Iraq but did not go to the hospital to check his left eye, although he did see a medic, who told him he likely had pinkeye or sand in his eye. The Veteran's service treatment records show no complaints of, treatment for, or diagnosis of toxoplasmosis, although a March 2001 enlistment report shows that the Veteran had defective vision in both of his eyes prior to active duty military. Post-service outpatient records show that the Veteran was diagnosed with toxoplasmosis of the left eye about four to six months after service. The evidence of record is insufficient to decide whether service connection is warranted. As such, a VA examination determining the nature and etiology of the Veteran's left eye toxoplasmosis is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left eye toxoplasmosis. Furnish the Veteran's claims file, including a copy of this remand, to the examiner. The examiner should specifically state that the entire claims file has been reviewed, including this remand order. 

After examining the Veteran and reviewing the claims file, the reviewer must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's left eye toxoplasmosis had its onset in service or is otherwise related to service. In rendering this conclusion, the examiner must specifically discuss the Veteran's contentions regarding in-service onset of symptoms, his exposures while deployed to Iraq, and the diagnosis of toxoplasmosis assigned less than a year after his separation from service.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the issue of entitlement to service connection for left eye toxoplasmosis. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).






